Citation Nr: 1314163	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  05-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating higher than 10 percent for service-connected brain disease due to trauma with headaches and dizziness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from October 1951 to July 1953, to include combat in the Korean War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, which denied the above claim.

This matter was most recently before the Board in October 2009 and August 2012 at which time it was remanded for additional development.  In October 2009, the Board reopened the Veteran's claim of service connection for bilateral hearing loss and remanded it for additional development.  The issue was eventually granted in a February 2013 rating decision, with an initial 10 percent disability rating, effective in September 2012.  The August 2012 Board decision also granted service connection for a neuropsychiatric disorder, to include posttraumatic stress disorder (PTSD).  This decision was implemented in an August 2012 rating decision that assigned an initial 50 percent disability rating, effective in March 2004.  There is no indication that the Veteran appealed either the initial rating or effective date for either the hearing loss or PTSD.  Hence, neither issue related to those allowances is before the Board, and they will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2012); see also See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The August 2012 Board decision also remanded the issue of an increased disability rating for the service-connected brain disease due to trauma with headaches and dizziness which is currently on appeal for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in 
this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the non-medical evidence is either duplicative of the evidence in the paper claims file or is irrelevant to the issue on appeal.  The treatment records in the Virtual file were in fact reviewed and considered by the agency of original jurisdiction while the case was on remand, as noted in the February 2013 Supplemental Statement of the Case.  Hence, the Board may consider them without the necessity of seeking a waiver from the Veteran or remanding the case for review and consideration.  See 38 C.F.R. § 20.1304 (2012).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence of record shows  that, both prior to and since October 23, 2008, the Veteran's brain disease residuals have manifested solely by subjective complaints of headaches and dizziness.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for a disability rating higher than 10 percent, for brain disease due to trauma with headaches and dizziness are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.951(b), 4.1, 4.6, 4.10 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (2007).

2.  From October 23, 2008, the criteria for a disability rating higher than 10 percent, for brain disease due to trauma with headaches and dizziness are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.951(b), 4.1, 4.6, 4.10, 4.27, 4.124a, Diagnostic Code 8045 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to issuance of the rating decision appealed, in letters dated in April 2004 and December 2005, the RO informed the Veteran of the evidence needed to substantiate his claim, to include notice of the evidence he was expected to obtain or provide, and the evidence VA would obtain on his behalf.  The letter was time-compliant but not entirely content-compliant, as it did not inform the Veteran how disability evaluation and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This deficiency was cured by an August 2008 letter (Vol. 2) that reiterated all components of VCAA notice, to include disability evaluations and effective dates.  Subsequent to the issuance of the August 2008 letter, the claim was reviewed on a de novo basis, as noted in the January 2009 Supplemental Statement of the Case.  Thus, the timing error of content-compliant notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Prejudice is not presumed to have flowed from a notice error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the Board finds the Veteran was not prejudiced in the pursuit of his claim by the initial content error, as neither he nor his representative as asserted any specific prejudice.  Further, he has had a meaningful opportunity to participate in the development of the claim.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004); Washington v. Nicholson, 21 Vet. App. 191 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained available records of treatment reported by the Veteran, including service treatment records, VA, and private medical records.  Additionally, the Veteran was afforded VA examinations throughout the claims process.

As noted above, this case was previously remanded in order to obtain VA treatment records and to obtain a VA medical opinion that would identify the Veteran's symptomatology associated with his brain disease residuals and distinguish such from the symptomatology associated with his neuropsychiatric disorder/PTSD.  The requested development has been completed, therefore, the Board finds that the agency of original jurisdiction has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the evidence of record shows no error or omission in notice or assistance that would preclude the Board from addressing the merits of the issue on appeal.  See 38 C.F.R. § 3.159(c).
Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

By way of history, the claims file reflects that the Veteran sustained a compound head fracture secondary to a shrapnel fragment wound that inflicted a burn and blast on top of the head.  An October 1959 RO rating decision (Vol. 1) granted service connection for chronic brain syndrome with brain trauma and assigned an initial 30 percent disability rating under Diagnostic Code 9399, effective in July 1959, which means the Veteran's disability was evaluated analogously.  See 38 C.F.R. § 4.20.

The RO reviewed the Veteran's case in 1964.  A September 1964 examination report noted the Veteran was a grammar school teacher, and he complained of headaches, dizziness, insomnia, and blurred vision in the left eye.  Physical examination revealed him as alert and lucid though not very spontaneous.  The Veteran complained of headaches since his injury.  The examiner noted the only residuals of the Veteran's head trauma were headaches, dizziness, and cloudy vision in the left eye.  A reviewing examiner noted the findings on examination did not substantiate chronic brain syndrome but brain disease due to trauma with subjective symptoms of headaches and dizziness.  A November 1964 RO rating decision reduced the Veteran's disability rating from 30 to 10 percent, effective in February 1965, and changed the Diagnostic Code from 9399 to 8045.  VA received the Veteran's current claim for an increased rating in March 2004.  He asserted that his disability was more severe than reflected by the assigned 10 percent disability rating.

A June 2004 rating decision, which is the decision on appeal, notes the Veteran's Diagnostic Code as 9305-8045.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  Interestingly, the Narrative of the rating decision notes Diagnostic Code 9304 rather than 9305.  In any event, Diagnostic Code 9305 evaluates vascular dementia, and 9304, dementia due to head trauma; and, Diagnostic Code 8045 rates traumatic brain injury.  The November 2004 Statement of the Case only noted the rating criteria for Diagnostic Code 9305, but referenced Diagnostic Code 9304 and the reason a higher rating had not been met.  The December 2004 Supplemental Statement of the Case apprised the Veteran of the criteria for Diagnostic Codes 8045 and 9304 and reiterated the narrative set forth in the Statement of the Case.  Thus, the Veteran was in fact informed of the rating criteria used by the RO in evaluating his disability.

The March 2011 Board remand noted that Diagnostic Codes 9304 and 9305 evaluate the dementia disorders under the rating criteria for mental disorders, which are significantly different than the criteria for brain trauma.  Cf. 38 C.F.R. § 4.130 and 4.124a, Diagnostic Code 8045.  As a result, the remand instructed the agency of original jurisdiction to explain the rating code.  The August 2012 remand instructed the agency of original jurisdiction to arrange examinations to determine what part of the Veteran's symptomatology was due to his brain injury residuals, and what part is due to his neuropsychiatric disorder, including PTSD.  The Board notes that, while the agency of original jurisdiction did not precisely articulate its actions as phrased in the remands, the several Supplemental Statements of the Case, to include the February 2013 Supplemental Statement of the Case, reflect the Veteran's respective acquired mental disorder and his brain injury residual symptomatology were sorted out.  Thus, as discussed later in this decision, the preponderance of the evidence shows the Veteran's brain injury residuals consists predominantly of subjective complaints of headaches and dizziness.

As an initial matter, the Board recognizes that the rating criteria pertaining to rating traumatic brain injury were amended in September 2008.  See 73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  These new rating criteria were effective October 23, 2008, and apply to "all applications for benefits received by VA on or after October 23, 2008."  Id., at 54,693.  In the present case, as earlier noted, the Veteran's claim for an increased rating for his brain injury residuals was received by VA in March 2004, and he was in fact rated under the prior Diagnostic Code 8045.  Nonetheless, a Veteran whose residuals of traumatic brain injury were rated by VA under a prior version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  Id.  As noted, the agency of original jurisdiction rated the Veteran under the new criteria; as such, his appeal will be considered under both variations of the rating criteria.

Prior to October 23, 2008

Under the prior rating criteria, Diagnostic Code 8045 provided that, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a , Diagnostic Code 8045.

The May 2004 neurological examination report notes the examiner conducted a review of the Veteran's claims file and his electronic medical records.  The Veteran was accompanied by his daughter, and he reported chronic daily headaches which, on a scale of one to 10, he assessed a six in severity when using over-the-counter pain medication almost daily.  The Veteran reported he learned to live with the headaches.  He described the pain as like a pressure, frontal in location; steady, dull, and more toward the left side where he sustained his head trauma.  Stress increased the pain, and sometimes the headache was accompanied by dizziness and unbalance, along with visual loss.  As a result, the Veteran required the use of a cane.  He added that he took multiple medications prescribed by his primary care physician for his other disorders without any side effects.  Physical examination revealed the Veteran as obese.  He walked cautiously with a slow pace, and he used a one-point cane.  His speech was normal, and there was no aphasia or dysarthria.  The Veteran's mental status was normal in thought, affect, mood, and behavior.  His judgment and reasoning was considered adequate as well as memory, and he was oriented.  Cranial nerve examination showed the pupils as three millimeters and reactive to light.  There was no paresis of the extraocular muscles, nystagmas, or ptosis.  Neither was there facial, palatal, or tongue weakness.  The examiner diagnosed the Veteran with chronic daily muscle contraction tensional-type posttraumatic headaches as described.

VA outpatient records of the Veteran's periodic visits and check-ups for the period 2004 to 2008 consistently note the Veteran had no neurological deficits, and his head was assessed as normal.  A March 2007 private magnetic resonance imaging (MRI) examination of the brain showed an old infarct at the left corona with significant tissue loss.  The report notes the Veteran's diplopia (double vision) was due to the infarct.

A July 2008 VA examination report reflects the Veteran reported he had a stroke with headache, dizziness, and diplopia in 2007.  He reported further that he had remained with unsteadiness, unbalance, and double vision.  The Veteran described his headaches as mild; and, if he tried to stand, he his dizziness increased, and he became unsteady.  He reported his current treatment as Aggrenox for the stroke.  Physical examination revealed the Veteran's motor strength, muscle tone, muscle bulk, and reflexes, as normal.  The examiner noted he did not test the Veteran's gait because of his history of a stroke and reported unbalance.  The Veteran's sensation and positional sense were normal, as were fundoscopic and mental status examinations.  The Veteran's cranial nerves were intact.  The examiner noted the Veteran's abnormal gait by history; finger-to-nose was abnormal due to an intentional tremor; and, Romberg's was abnormal.  Heel-knee-shin testing was normal.  There was no evidence of chorea or of the presence of a carotid bruit.  The examiner diagnosed history of traumatic brain disease with same residual symptoms as previously reported.  The examiner noted the Veteran's symptoms were not expected to progress since it was a static lesion.  The examiner noted the Veteran's current reported symptoms were due to his stroke and not due to his head injury.

The Board finds the objective findings on clinical examinations show the Veteran's brain injury residuals more nearly approximated the assigned 10 percent disability rating under the rating criteria applicable prior to October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (2007).  A higher rating was not met or approximated, as the findings on both examinations did not identify a specific neurological disability related to the Veteran's brain injury.  The Board notes the findings in 2004 included weak grip on the left and thenar atrophy bilaterally; and, the absence of deep tendon reflexes in the lower extremities along with no sensation to pinprick and vibration.  The examiner, however, noted the pathology was due to diabetic neuropathy.  The Veteran's medical records reflect he is diagnosed with insulin dependent diabetes mellitus.  The examiner noted the Veteran's mental status was normal.  Further, as noted in the Introduction, the Veteran is service connected for PTSD, for which he is rated separately.  Thus, any mental pathology is captured in the rating of that disability.  Further, as also noted earlier, the Veteran's medical records consistently show his head injury residuals have not manifested with mental or behavioral symptoms.  A June 2005 private psychological evaluation reflects the examiner noted the Veteran's PTSD was the predominant pathology versus organic brain syndrome.

The findings at the July 2008 VA examination were essentially the same as those at the 2004 examination except, of course, for those symptoms due to the Veteran's 2004 stroke.  The Board notes the Veteran's reported history of chronic headaches and has also considered the propriety of a rating for migraines under Diagnostic Code 8100.  See 38 C.F.R. § 124a.  Diagnostic Code 8100 provides for a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  This diagnostic code's criteria have not changed during the appeal period.

The medical evidence of record, however, shows the Veteran's headaches are not migraine, as they were diagnosed as tensional-type headaches.  Further, the Veteran has not described his headaches as prostrating, as he reported he learned to live with them while working full time.  Hence, the Board finds no factual basis for a higher rating under Diagnostic Code 8100 for migraine headaches.  Thus, for the period prior to October 2008, the Board finds the preponderance of the evidence shows the Veteran's head injury residuals more nearly approximated the assigned 10 percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.124a, Diagnostic Code 8045-9304 (2007).

From October 23, 2008

As discussed, new criteria for rating traumatic brain injury came into effect on October 23, 2008, and the RO considered the Veteran's claim under both the old and new criteria; thus the Board accepts that the Veteran is requesting that his claim also be considered under the new criteria. VA's General Counsel , in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC No. 7-2003 (Nov. 19, 2003); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As such, the effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  A May 2012 Supplemental Statement of the Case informed the Veteran of the current criteria.

The amended regulation, Diagnostic Code 8045, 38 C.F.R. § 124a (2012)) provides for the evaluation of traumatic brain injury, with the three main areas of dysfunction listed that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2012).

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Any residual with a distinct diagnosis that may be evaluated under another diagnostic code, however, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from zero to three, and a fifth level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: zero = 0 percent; one = 10 percent; two = 40 percent; and three = 70 percent.  For example, assign a 70 percent disability rating if three is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. If the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

Note (5): A Veteran whose residuals of traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable.  Id. 

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified, a level of impairment of: 

Zero (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; one (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; two (40 percent) is 
provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  Id. 

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a , Diagnostic Code 8045 (2012).

The June 2011 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted that there was no history of hospitalization or surgery, or brain or spinal cord neoplasm.  The Veteran reported weekly, but not daily, headaches that lasted for a period of hours.  He reported that ordinary activity, while limited, was possible during the headaches.  The Veteran reported the same frequency for dizziness, and that he sometimes could walk unassisted.  The Veteran reported his prior stroke and his double vision, for which he used a prism in the left eye.  The Veteran denied any history of cognitive impairment.  Physical examination revealed absent reflexes in the upper and lower extremities bilaterally, and decreased sensation in the upper and lower extremities bilaterally.  Muscle tone was normal, and there was no muscle atrophy.  The examiner noted that there was no evidence of cranial nerve impairment; fasciculations; cognitive or psychiatric impairment; speech impairment; loss of sense of taste or smell; limitation of motion of a joint; or, bowel or bladder impairment.  The examiner diagnosed brain injury with headache and dizziness; traumatic brain injury with headache and dizziness.  The examiner noted the severity of the Veteran's initial brain injury was low, as the Veteran was able to work and earn his living without major difficulties.  The examiner opined the aging process, accelerated by the presence of diabetes mellitus, hypertension, and arteriosclerotic disease with stroke, has caused the Veteran's current state; and, it has no relationship with the original injury, except for the occurrences of headaches and sporadic dizzy spells.  The examiner noted further that there are no significant psychiatric problems attributable to the head injury.  The preponderance of the evidence of record shows the Veteran's impairment level due to his brain disease is zero in all areas.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2012).  Thus, there is no factual basis for a rating higher than 10 percent under the current criteria.  Id.  The Board is aware that the Veteran's current 10 percent rating also continues because it is protected, as it has been in effect for at least 20 years.  38 C.F.R. § 3.951(b).

As noted in the Introduction, the August 2012 Board decision allowed entitlement to service connection for PTSD and remanded the head injury claim so the agency of original jurisdiction could determine if any of the Veteran's behavior symptomatology is related to the head injury residuals.  The agency of original jurisdiction reviewed the medical evidence added to the record since the May 2012 Supplemental Statement of the Case and determined there was no basis for a change in the Veteran's rating for the brain injury residuals.  The Board's review of those records in the Virtual file leads the Board to find likewise.  Few, if any, of the entries address the Veteran's head injury residuals.  Instead, they note the absence of any neurological deficits.

The Board again acknowledges that where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Hart, 21 Vet. App. 505.  The evidence of record, however, as earlier discussed, shows the symptoms of the Veteran's head injury residuals have remained constant throughout the course of the period on appeal, as well as historically.  Hence, there is no factual basis for a staged rating for any part of the rating period on appeal.

In light of the preponderance of the evidence of the record, as set forth and discussed in this decision, the Board finds the Veteran's brain disease residuals more nearly approximate the assigned 10 percent disability rating.  38 C.F.R. §§ 3.951(b), 4.1, 4.6, 4.10, 4.124a, Diagnostic Code 8045 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (2007).  The examination reports note the Veteran retired from active employment in the 1980's due to age eligibility.  Further, the examination reports note the occupational impairment due to the Veteran's head injury residuals are mild.  Moreover, the evidence of record shows that the Veteran has not asserted his head injury residuals rendered him unemployable.  In light of these facts, the Board finds no issue as concerns the Veteran's employability associated with the brain disease residuals.  Further, in the absence of any assertion by the Veteran, or evidence that tends to indicate, the brain disease residuals impacted his ability to pursue employment, the Board finds the issue of consideration for extraschedular consideration has not been raised by the evidence.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008) and Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

A disability rating higher than 10 percent for service-connected brain disease due to trauma with headaches and dizziness is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


